UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7004



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-1495-RDB, CA-03-1496-RDB)


Submitted:   September 11, 2003       Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Demetric Gray Pearson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find

no reversible error.   Accordingly, we deny Pearson’s motion for

appointment of counsel and affirm on the reasoning of the district

court.   See Pearson v. Saar, Nos. CA-03-1495-RDB, CA-03-1496-RDB

(D. Md. filed June 16, 2003 & entered June 17, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2